Citation Nr: 1214901	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  08-07 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama



THE ISSUE

Whether new and material evidence has been submitted to reopen the claim of service connection for a low back disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from February 1988 to February 1992.  

By rating action in September 2003, the RO denied, in part, service connection for a low back disability.  The Veteran and his representative were notified of this decision and did not appeal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 decision by the RO which, in part, found that new and material evidence had not been submitted to reopen the claim of service connection for a low back disability.  


FINDINGS OF FACT

1.  Service connection for a low back disability was finally denied by an unappealed rating decision in September 2003.  

2.  The evidence received since the September 2003 RO decision is essentially redundant of evidence previously considered and does not raise a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The September 2003 RO decision which denied service connection for a low back disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).  

2.  New and material evidence has not been received to reopen the claim of service connection for a low back disability.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107, 5108 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156(a), 3.159, 3.303, 20.1105 (2011).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2011); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In this case, a letter dated in May 2005 sent by VA satisfied the notice requirements and it is clear from the record that the Veteran and his representative are fully aware of the evidence necessary to reopen his claim and to establish entitlement to the benefits sought.  They were also given ample time to submit any such evidence.  Likewise, all relevant and available records have been obtained as to satisfy the duty to assist.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Additionally, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issue addressed in this decision, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009).  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Finality

As noted above, service connection for a low back disability was finally denied by the RO in September 2003.  There was no appeal of that rating decision, and it became final.  Therefore, the laws and regulations governing finality and reopening of a previously disallowed claim are pertinent in the consideration of the current issue on appeal.  

Under pertinent law and VA regulations, the Board may reopen and review a claim which has been previously denied if new and material evidence is submitted by or on behalf of the appellant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

New and material evidence is defined by regulations as evidence not previously submitted to agency decisionmakers which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2011).  

The Court has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to grant the claim.  However, it is the specified bases for the final disallowance that must be considered in determining whether the newly submitted evidence is probative.  Such evidence must tend to prove the merits of the claim as to each essential element that was a specified basis for the last final disallowance of the claim.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

Initially, the Board notes that prior to the September 2003 rating decision, the National Personnel Records Center (NPRC) notified the RO that the Veteran's service treatment records (STRs) could not be located and were unavailable.  By letter dated in July 2003, the RO notified the Veteran that his STRs could not be located and was requested to submit any records in his possession.  In a letter received in July 2003, the Veteran stated that he did not have his STRs or any copies.  

The evidence of record at the time of the September 2003 rating decision included VA treatment records from November 1992 to 2003, and a September 2002 private MRI study.  

The VA treatment records showed that the Veteran sought VA outpatient treatment for back pain in November 1992, and reported a history of a back injury in December 1991.  However, the Veteran left the outpatient clinic before he could be evaluated.  When he returned to the clinic in December 1992, the Veteran reported pain and stiffness in his lumbar area when he sits too long.  Other than some tenderness over the L3 process, all clinical findings were within normal limits.  The Veteran had good range of motion and could heel-toe walk without difficulty, neurological findings were normal, and there was no evidence of paravertebral spasms.  The impression included myofascial pain.  The VA outpatient records did not shown any further complaints, treatment, abnormalities, or diagnosis for any low back problems until June 2002, at which time the Veteran reported that he had been injured at work three weeks earlier.  Subsequent VA outpatient notes showed that the Veteran reported that he injured his back lifting heavy containers at work in May 2002, and was told that he needed disc surgery.  

The September 2002 private MRI report showed a large disc protrusion at L4-5 and mild to moderate central canal stenosis.  

The evidence added to the record since the September 2003 rating decision includes duplicate copies of the medical reports discussed above, numerous VA outpatient and private treatment records from 1999 to 2011, including multiple duplicate reports from the Social Security Administration (SSA), and copies of STRs, received from the Veteran in July 2011.  

Other than a single treatment for a respiratory problem in February 1999, the additional VA and private medical records (and SSA records) did not show any complaints or treatment for any medical problems prior to May 2002, when the Veteran injured his back at work.  A private physical therapy report, dated in September 2003 showed that the Veteran injured his back at work in May 2002, while unloading equipment off a ship and felt a pop in his back.  On his application for SSA disability in December 2005, the Veteran identified the specific date that his low back problems began, May 29, 2002, and reported that he was taking equipment off a ship at work.  On a private examination (for SSA) in October 2006, the Veteran reported that he initially injured his back pushing a car prior to military service and that he re-injured it unloading equipment from a ship "in the Persian Gulf War."  It is interesting to note, however, that neither the Veteran nor the physician made any mention of his back injury at work.  In August 2008, the SSA found that the Veteran was totally disabled due, primarily to a low back disability.  

The copies of STRs submitted by the Veteran in June 2011, do not show any complaints, treatment, abnormalities, or diagnosis for any back problems during service.  

At this point, the Board notes that VA regulations pertaining to new and material evidence provides that if VA receives or associates relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim de novo.  38 C.F.R. § 3.156(c).  In this case, however, the additional STRs are not "relevant" to the Veteran's claim.  That is, the STRs do not show any complaints, treatment or abnormalities referable to any back problems.  Thus, while the STRs submitted by the Veteran were not previously considered by the RO, they do not reflect any in-service event, injury or disease related to any back problems and, therefore, are not relevant to the claim.  As such, the provisions of 38 C.F.R. § 3.156(c) are not for application in this case.  

As a whole, the additional evidence does not offer any new or probative information showing that the Veteran's current low back disability is related, in any fashion, to his military service, and is essentially cumulative of evidence already of record.  The evidence previously considered showed that the Veteran was seen for back and neck stiffness on one occasion some 10 months after service, and was noted to have some tenderness at the L3 level.  However, a physical examination at that time was entirely normal and showed no evidence of a back disability or any functional impairment.  The evidence previously considered showed no further complaints or treatment for any back problems until May 2002, when the Veteran suffered an industrial accident at work.  

The evidence added to the record since the September 2003 rating decision merely shows continued periodic treatment for low back problems since 2002, but did not include any competent evidence that any current low back disability was related to service or any incident therein.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 280 (1994) (medical evidence that merely documents continued diagnosis and treatment of disease, without addressing the crucial matter of medical nexus, does not constitute new and material evidence).  As such, the Board finds that the additional evidence does not raise a reasonable possibility of substantiating the claim.  

While the Veteran believes that he has a low back disability at present which is related to service, he is not competent to offer a medical opinion, nor do any such assertions provide a sufficient basis for reopening a previously disallowed claim.  See Moray v. Brown, 5 Vet. App. 211, 214 (1995) (holding that where resolution of an issue turns on a medical matter, lay evidence, even if considered "new," may not serve as a predicate to reopen a previously denied claim); see also Routen v. Brown, 10 Vet. App. 183, 186, (1997)  ("[l]ay assertions of medical causation cannot suffice to reopen a claim under 38 U.S.C. 5108.").  Indeed, this essentially was his original assertion ,and thus, is cumulative.  

As the recently received evidence does not fulfill the threshold burden of constituting new and material evidence to reopen the finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  



ORDER

As new and material evidence has not been received to reopen the claim of service connection for a low back disability, the appeal is denied.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


